Bell, J.
This appeal will be dismissed, because it does not appear that the appellee entered into recognisance, as is required by Art. 723, of the Code of Criminal Procedure. That article provides, “ that the defendant shall also be required, where the state appeals, to enter into recognisance to appear before the District Court to answer the criminal accusation against him, in case the judgment of the District Court be reversed,” &e. This provision does not apply to cases of misdemeanor only, which are spoken of in the preceding article, but must be held to apply to all cases of appeal by the state, without reference to the nature of the accusation. We have several times declined to take cognisance of cases where the defendant was not under recognisance. We may be doing an idle thing, to sit here in judgment, in a case in which the accused may have gone out of the jurisdiction of the court. It must appear that our judgment will be operative, or the law does not require us to pronounce judgment. The appeal is dismissed, because there is no recognisance.
Appeal dismissed.